DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the amendments and remarks filed on 1 August 2022.

Response to Amendment
Claims 55 and 59 have been canceled. Claims 1, 4, 11, 15, 18, 20, 23, 30-32, 35, 56-58, 60, 62-63, 66 and 161 have been amended. Claims 1, 4, 11, 14-15, 17-18, 20, 22-23, 30-35, 56-58, 60, 62-63, 66-68, and 161 are pending. In the previous action, claims 4, 18, 20, 32-34, 57-60, 63, and 66-68 were indicated as containing allowable subject matter. This subject matter now appears in independent claims 1 and 66.
In response to the amendments to the specification, the objections thereto that were presented in the previous action (Non-Final Rejection filed on 2 May 2022) are withdrawn. In response to the replacement drawing sheet and the specification, the objections to the drawings are withdrawn. In response to the amendments to the claims, the objections thereto, as well as the rejections of claims 59-60 under 35 USC 112(b), are withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Susan M. Abelleira on 8 August 2022.
The application has been amended as follows: 
Claim 1
Line 3: “(a) thermally treating the plant material comprising at least one of cannabidiol (CBD) and
Line 6: “(b) contacting the gaseous composition with a lipophilic affinity medium, thereby separating the mixture of compounds from the gaseous composition;”
Line 12: “biomass, raw Cannabis flower, dried Cannabis flower, and Cannabis trichomes and further wherein the lipophilic affinity medium comprises pores.”
Cancel claim 4
Cancel claim 15
Cancel claim 17
Cancel claims 30-31
Cancel claim 34
Cancel claims 57-58
Claim 62
Line 2: “elution mixture by chromatography or fractionation by solubility.”
Claim 66
Line 3: “(a) thermally treating the plant material comprising at least one of cannabidiol (CBD) and
Line 10: “medium, thereby separating the mixture of compounds from the remainder of the gaseous composition;
Cancel claim 68
Cancel claim 161
Add new claim 162
The method of claim 66, wherein the lipophilic affinity medium comprises pores.
Add new claim 163
The method of claim 66, wherein the gaseous composition contacts at least one porous membrane prior to contacting the lipophilic affinity medium.
Add new claim 164
A method for obtaining a mixture of compounds from a plant material, comprising:
(a) thermally treating the plant material comprising at least one of cannabidiol (CBD) and tetrahydrocannabinol (THC), by heating the plant material to a temperature from about 90 °C to about 700 °C, thereby forming a gaseous composition comprising the mixture of compounds;
(b) contacting the gaseous composition with a lipophilic affinity medium, thereby separating the mixture of compounds from the gaseous composition;
(c) eluting the mixture of compounds from the lipophilic affinity medium by contacting the lipophilic affinity medium with an elution solution, thereby obtaining an elution mixture comprising the mixture of compounds and the elution solution; and
(d) removing the elution solution from the elution mixture,
wherein the plant material is selected from raw Cannabis biomass, dried Cannabis biomass, raw Cannabis flower, dried Cannabis flower, and Cannabis trichomes and
further wherein
the lipophilic affinity medium comprises particles;
the particles comprise a core and a plurality of lipophilic groups; and
each lipophilic group of the plurality of lipophilic groups is attached to the core.
Add new claim 165
The method of claim 164, wherein forming the gaseous composition comprises heating the plant material in a sealed vessel.
Add new claim 166
The method of claim 164, comprising applying reduced pressure from about 250 Torr to about 0.1 Torr to a vessel in which the plant material is being thermally treated.
Add new claim 167
The method of claim 164, wherein the lipophilic affinity medium comprises pores.
Add new claim 168
The method of claim 164, wherein the gaseous composition contacts at least one porous membrane prior to contacting the lipophilic affinity medium.
Add new claim 169
The method of claim 164, wherein the core comprises silica, a polymer, or a combination thereof.
Add new claim 170
The method of claim 164, wherein the elution solution comprises a solvent, wherein the solvent is methanol, ethanol, a methanol/water mixture, an ethanol/water mixture, pentane, hexane, heptane, cyclohexane, acetone, tetrahydrofuran, ethyl acetate, diethyl ether, or mixtures thereof.
Add new claim 171
A method for obtaining a mixture of compounds from a plant material, comprising:
(a) thermally treating the plant material comprising at least one of cannabidiol (CBD) and tetrahydrocannabinol (THC), by heating the plant material to a temperature from about 90 °C to about 700 °C, thereby forming a gaseous composition comprising the mixture of compounds;
(b) contacting the gaseous composition with a lipophilic affinity medium, thereby separating the mixture of compounds from the gaseous composition;
(c) eluting the mixture of compounds from the lipophilic affinity medium by contacting the lipophilic affinity medium with an elution solution, thereby obtaining an elution mixture comprising the mixture of compounds and the elution solution; and
(d) removing the elution solution from the elution mixture,
wherein the plant material is selected from raw Cannabis biomass, dried Cannabis biomass, raw Cannabis flower, dried Cannabis flower, and Cannabis trichomes and
further wherein the gaseous composition contacts at least one porous membrane prior to contacting the lipophilic affinity medium.
Add new claim 172
The method of claim 171, wherein forming the gaseous composition comprises heating the plant material in a sealed vessel.
Add new claim 173
The method of claim 171, comprising applying reduced pressure from about 250 Torr to about 0.1 Torr to a vessel in which the plant material is being thermally treated.
Add new claim 174
The method of claim 171, wherein:
the lipophilic affinity medium comprises particles;
the particles comprise a core and a plurality of lipophilic groups; and
each lipophilic group of the plurality of lipophilic groups is attached to the core.
Add new claim 175
The method of claim 171, wherein the lipophilic affinity medium comprises pores.
Add new claim 176
The method of claim 171, wherein the elution solution comprises a solvent, wherein the solvent is methanol, ethanol, a methanol/water mixture, an ethanol/water mixture, pentane, hexane, heptane, cyclohexane, acetone, tetrahydrofuran, ethyl acetate, diethyl ether, or mixtures thereof. 

REASONS FOR ALLOWANCE
Claims 1, 11, 14, 18, 20, 22-23, 32-33, 35, 56, 60, 62, 66-67, and 162-176 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1, 11, 14, 18, 20, 22-23, 32-33, 35, 56, 60, 62, 66-67, and 162-176. The concept of a method for obtaining a mixture of compounds from a plant material, comprising:
(a) thermally treating the plant material comprising at least one of cannabidiol (CBD) and tetrahydrocannabinol (THC), by heating the plant material to a temperature from about 90 °C to about 700 °C, thereby forming a gaseous composition comprising the mixture of compounds;
(b) contacting the gaseous composition with a lipophilic affinity medium, thereby separating the mixture of compounds from the gaseous composition;
(c) eluting the mixture of compounds from the lipophilic affinity medium by contacting the lipophilic affinity medium with an elution solution, thereby obtaining an elution mixture comprising the mixture of compounds and the elution solution; and
(d) removing the elution solution from the elution mixture,
wherein the plant material is selected from raw Cannabis biomass, dried Cannabis biomass, raw Cannabis flower, dried Cannabis flower, and Cannabis trichomes,
wherein the lipophilic affinity medium comprises pores (claim 1);
adiabatically expanding the gaseous composition (claim 66); 
wherein the lipophilic affinity medium comprises particles; the particles comprise a core and a plurality of lipophilic groups; and each lipophilic group of the plurality of lipophilic groups is attached to the core (claim 164); or 
wherein the gaseous composition contacts at least one porous membrane prior to contacting the lipophilic affinity medium (claim 171)
is considered to define patentable subject matter over the prior art.
The invention provides methodology reducing the complexity of the processing and improving the purity and/or efficacy of compound(s) ([0005]).
The closest prior art is regarded to be Kolesinski (US 10,946,329 B2), which discloses methods for concentrating Cannabis compounds (Abstract) comprising heating a mass of material to a volatilization temperature between 100 °C and 230 °C (col. 5, lines 28, 53-59), adsorbing target products on the functionalized surfaces of a belt (col. 8, lines 7-12, 20-21) (i.e., contacting a gaseous composition with a lipophilic affinity medium); at release stations, and releasing cannabinoids from the belt using solvents (col. 9, lines 1-2, 14-19) (i.e., eluting the mixture of compounds from the affinity medium).
Kolesinski does not suggest removing an elution solution from an elution mixture, but Finley et al. (US 2018/0344661 A1) teaches the evaporation of a solvent to produce a distillate to produce an extract ([0112], [0120]) and that extracts are growing in popularity ([0003]).
However, neither Kolesinski nor Finley suggest a porous affinity medium, the adiabatic expansion of volatilized compounds, particulate affinity media comprising cores and lipophilic groups, or the use of a porous membrane.
Wilks (US 2019/0360903 A1) discloses a method of collecting terpenes from plants ([0003]; [0016]) comprising heating a vial 100 (Fig. 1) holding a terpene-containing sample ([0027]) and an extraction solvent ([0034]), vaporizing the terpenes ([0034]); forcing the terpenes through a collection filter having therein a medium that preferentially binds terpenes ([0017]); and eluting bound terpenes using an elution solvent and collecting the elution solvent with the terpenes in a vial ([0017], [0035]). However, since Wilks directly uses the elution mixture in a liquid chromatography process ([0035]), the skilled practitioner would not have been motivated to remove the solvent from an elution mixture.
Todosiev (US 2018/0178140 A1) discloses a method of capturing a vaporized component (Abstract) such as a cannabinoid (claim 7) wherein plant material/vaporizing material ([0038]) is heated ([0037]) so that vapor trapping media ([0054]) adsorbs desired components ([0033]). However, the vapor trapping media is subsequently directly used ([0035]), so no suggestion is made that compounds should be eluted from this media. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772